UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7576


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSE MANUEL MORALES-HERNANDEZ, a/k/a Christian Morales-Recendez,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:15-cr-00048-MFU-RSB-1;
7:17-cv-81284-MFU-RSB)


Submitted: April 17, 2018                                         Decided: April 19, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Jose Manuel Morales-Hernandez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Jose Manuel Morales-Hernandez seeks to appeal the district court’s orders

denying relief on his 28 U.S.C. § 2255 (2012) motion and construing his Fed. R. Civ. P.

60(b) motion as a successive and unauthorized § 2255 motion and dismissing it on that

basis. We dismiss in part and affirm in part.

        With respect to the first order denying § 2255 relief, this order is not appealable

unless a circuit justice or judge issues a certificate of appealability.        28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484, 120

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85. We have independently

reviewed the record and conclude that Morales-Hernandez has not made the requisite

showing. Accordingly, we deny a certificate of appealability and dismiss the appeal in

part.

        We affirm the portion of the appeal pertaining to the district court’s dismissal of

Morales-Hernandez’s Rule 60(b) motion for the reasons stated by the district court.

United States v. Morales-Hernandez, Nos. 7:15-cr-00048-MFU-RSB-1; 7:17-cv-81284-

                                                2
MFU-RSB (W.D. Va. Oct. 17, 2017); see United States v. McRae, 793 F.3d 392 (4th Cir.

2015) (holding that movant need not obtain a certificate of appealability to appeal district

court’s dismissal of a Rule 60(b) motion that court construed as a successive habeas

motion). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    DISMISSED IN PART;
                                                                     AFFIRMED IN PART




                                             3